571 P.2d 767 (1977)
98 Idaho 706
The STATE of Idaho, Plaintiff-Respondent,
v.
Larry Ellis PETERSON, Defendant-Appellant.
No. 12424.
Supreme Court of Idaho.
November 22, 1977.
Roger S. Burdick, of Hart & Burdick, Jerome, for defendant-appellant.
Wayne L. Kidwell, Atty. Gen., Lynn E. Thomas, Deputy Atty. Gen., James F. Kile, Asst. Atty. Gen., Boise, for plaintiff-respondent.
PER CURIAM:
Larry Peterson pleaded guilty to seven counts of burglary and the trial court accepted his pleas. He now contends that the pleas are invalid under State v. Colyer, 98 Idaho 32, 557 P.2d 626 (1976). We agree. The record, including inferences reasonably *768 drawn therefrom, does not affirmatively show that Peterson knowingly and intelligently waived his constitutional rights to a jury trial, to confront his accusers, and to refrain from incriminating himself.
Reversed and remanded.